BY JUDGE RANDALL G. JOHNSON
I have now reviewed Mr. John C. Gayle’s fee request, my notes of the January 20, 1998, trial, and the February 17, 1998, hearing and a number of cases dealing with fee-shifting statutes.
First, while I have the utmost respect for Judge Hughes and the other Virginia judges who have held that lawyers cannot be compensated for time spent in litigating their fee requests, I disagree with those holdings. In my opinion, the same legislative intent necessarily inherent in the enactment of fee-shifting statutes requires that lawyers be reimbursed for their time in enforcing the fee-shifting provisions of those statutes. Otherwise, lawyers will be discouraged from bringing the very claims that the legislature has seen fit to encourage.
Second, it is my opinion that the court must apply the fee-shifting provision enacted by the legislature even if the lawyer and client have a private, contingency fee arrangement.
Third, the fact that the plaintiff prevailed on only a part of her case as pleaded requires a reduction of the fee requested.
Based on the nature of the case, the results obtained, the amount of time it should have taken to obtain those results, and Mr. Gayle’s expertise in the area litigated, I find that a fee of $8,000.00 is appropriate.

*159
Order

This case having been continued by order entered January 28, 1998, to allow plaintiff to present her claim for attorney’s fees pursuant to § 59.1-204(B) of the Code of Virginia and the court having now considered such claim and counsel’s arguments, it is ordered that judgment is entered in favor of plaintiff against Insurance Claim Cars, Inc., in the amount of $8,500.00, plus interest at the rate of 9% per year from today until paid, attorney’s fees of $8,000.00, and her costs.